PER CURIAM:

El apelante radicó un recurso de hábeas corpus ante el Tribunal Superior, Sala de Guayama. El Juez que presidió dicho tribunal declaró de plano sin lugar el recurso médiante un no ha lugar a la expedición del auto solicitado por el fundamento de que las mismas cuestiones planteadas en la petición habían sido ya resueltas por otro Juez en un incidente sobre Nulidad de Sentencia. No con-forme el peticionario apeló para ante nos. El fiscal de este Tribunal nos pide que confirmemos la resolución apelada y al efecto alega:
“La apelación en recursos de hábeas corpus se rige por la Ley de 12 de marzo de 1903, la cual en su sec. 1 (34 L.P.R.A. see. 1773) dispone como sigue:
“ ‘Podrá interponer recurso de apelación para ante el Tribunal Supremo, contra la providencia definitiva de un tribunal o juez al devolver diligenciado el auto de hábeas corpus, cual-quiera de las partes que resultare agraviada.’
“La Resolución del Tribunal Superior, Sala de Guayama, declarando sin lugar el hábeas corpus, lee de la siguiente ma-nera : (L. S. pág. 5) :
“ ‘Toda vez que las cuestiones planteadas por el peticionario Julio Pérez Pérez, c/p Julio Pérez Navia, en la procedente peti-ción de hábeas corpus fueron planteadas anteriormente por el mismo peticionario en una moción sobre nulidad de sentencia, habiendo sido consideradas y estudiadas tales cuestiones por el Hon. Víctor Vargas Negrón actuando de Juez Superior inte-rino de esta Sala quien por resolución de 15 de febrero de 1956 declaró sin lugar dicha moción, No Ha Lugar a la expedición de auto alguno en el presente recurso. Notifíquese. Guayama, Puerto Rico, a 31 de enero de 1957. (fdo.) A. D. Marchand Paz, Juez. Certifico: (Fdo.) Enrique González, Secretario. *219Notificado con copia de esta Resolución a Julio - Pérez Pé-.. rez y al Fiscal de esta Sala, hoy día 1 de febrero de 1957. (fdo.) Alberto Rivera, Subsecretario.’
“Es obvio que en la resolución que hemos transcrito se deses-timó de plano el recurso de hábeas corpus interpuesto por el acusado-apelante. No habiendo providencia definitiva dictada después de devolverse diligenciado el auto de hábeas corpus, pues el mismo no fué expedido, no puede el peticionario inter-poner recurso de apelación alguno. Ex parte López, 15 D.P.R. 61 (1909); Espinosa v. Ramírez, Alcaide de Cárcel, 71 D.P.R. 10 (1950).”
Tiene razón el fiscal. En su consecuencia se desestima el recurso por falta de jurisdicción.